DETAILED ACTION
 	Claims 21-40 are pending. Claims 1-20 are canceled. This is in response to the TrackOne application filed on September, 13, 2021 which is a CON of 17/074,079 filed on 10/19/2020 as Patent No. 11,122,051, 17/074,079 is a CON of 16/750,580 filed on 01/23/2020 as Patent No. 10,812,493, 16/750,580 is a CON of 15/958,644 filed on 04/20/2018 as Patent No. 10581868, 15/958,644 has PRO 62/488,474 filed on 04/21/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28 and 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a system comprises a server or processor or memory can be interpreted as software since a server with a processor or memory can be operating as a virtual machine in the cloud.
Claims 29-34 and 36-40 are rejected as being dependent to claims 28 and 35.0

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Pub 20150229664 (hereinafter Hawthorn)
 	Regarding claim 21, Hawthorn discloses a method comprising: 
 	receiving, by one or more servers, criteria for identifying one or more users from a plurality of users, establishing, by the one or more servers, a group comprising the criteria, the group configured to resolve members of the group based on the one or more users matching the criteria (Fig. 20, par. [0192]-[0195] disclose starting a phishing campaign for training with some input data where the risk assessment manager obtain the input data of security item interaction data, training item interaction data, user property data and technical information for each of a set of users in a plurality of users associated with some risk scores); 
receiving, by the one or more servers, an indication to use the group for a simulated phishing campaign (Fig. 7, par. [0134]-[0135] and [0192] discloses a campaign can be started by scheduling a date to start or to start immediately (e.g. indication) and if the campaign is new (e.g. applies to users with no risk scores existing) then it will be based on just the security items and the training items (see par. [0048] for explanation of these two items), otherwise the campaign will be based on security item interaction data, training item interaction data, user property data and technical information); 
 	resolving, by the one or more servers responsive to the indication, the one or more users of the plurality of users that match the criteria of the group (par. [0134]-[0135] which discloses a campaign may be manually or automatically started. Once a campaign has been started, the security item generator analyze the profile of the campaign to identify users to identify a user group (finance, marketing, legal, etc.), individual user IDs, individual communication addresses (email addresses, instant messaging addresses, phone number, etc.). If a user group is provided, the security item generator 206 may analyze employee profiles 118 to identify employees associated with the campaign belonging to the identified group. Also, Figs. 3, 7-9, 20-21 and related paragraphs discloses assessing user risk scores based on phishing message training. Note that step 2116 of Fig. 21 discloses adjusting a user's campaign and other parameters during training process while par. [0167] teaches “...if a user has successfully interacted with previous security items 112 and/or training items 124 a  given sophistication level, item adjuster 218 may dynamically update the campaign such that this user starts to receive security items 112 and/or training items 124 of a higher 
 	executing, by the one or more servers, a simulated phishing campaign using the group; and removing, by the one or more servers, a user of the one or more users from the group based on an interaction of the user with the simulated phishing campaign (see all of the above reasoning).  

 	Regarding claim 22, Hawthorn discloses selecting, by a user group selector of the server, the group to use for the simulated phishing campaign (as presented above, a group of users for a training campaign is selected based on the security item interaction data, training item interaction data, user property data and technical information of e ach user. Also see par. [0186]-[0189] for how a group can be selected).  

 	Regarding claim 23, Hawthorn discloses selecting the group from a plurality of groups responsive to an event (par. [0149]-[0159] discloses the Agent 132 in the risk assessment manager monitors user interactions which provides updating the information of the security item and training item, the action(s) taken by the user with respect to the security item 112 and/or training item 124, the technical information associated with the user's system. This would allow the running campaign to add or remove user(s) that fit the input data as mentioned in claim 1 rejection).  

removing, by the server, one or more of the one or more users from the group based at least on the interactions of the user with training (see all of the above rejections since the system can the campaign can be dynamically update and the risk assessment manager can also update user’s behaviors based on real time interaction).  

 	Regarding claim 25, Hawthorn discloses removing, by the server, one or more of the one or more users from the group based at least on an event associated with the simulated phishing campaign (Fig. 7 shows which groups can be included or not to be included. Therefore, if the same campaign restarts the same user(s) may be not be included since the user interactions from previous training may not meet the selection requirement).  

 	Regarding claim 26, Hawthorn discloses adding, by the server, a second user from the plurality of users to the group based on the second user's interaction to one of a simulated phishing communication, training or an event (see claims 21, 23 and 25 rejections).  

 	Regarding claim 27, Hawthorn discloses communicating, by the one or more servers, one or more simulated phishing communications to the one or more users of the group (the campaign provides phishing emails to users for training).  



 	Regarding claim 35, Hawthorn discloses a system comprising: 
 	one or more processors, coupled to memory and configured to: 
 	establish a group configured to resolve members of the group based on one or more users matching criteria received by the one or more processors; 
 	select the group for one or more simulated phishing communications; Atty. Dkt. No. 098473-0333 (KB4-006US2CN3) 
 	resolve the one or more users of the plurality of users that match the criteria of the group; 
 	communicate the one or more simulated phishing communications to one or more devices of the one or more users; and 
 	remove a user of the one or more users from the group based on an interaction of the user with the one or more simulated phishing communications.  
	See claim 21 rejection.

 	Regarding claim 36, Hawthorn discloses wherein the one or more processors are further configured to receive the criteria via a user interface (see claim 21 rejection and Figs. 7-10).  

 	Regarding claim 37, Hawthorn discloses wherein the one or more processors are further configured to select the group responsive to an indication to use the group for the one or more simulated phishing communications (see claim 21 rejection for a campaign with a group of selected user(s) is set to start at a date).  

 	Regarding claim 38, Hawthorn discloses wherein the one or more processors are further configured to resolve members of the group by performing a query to identify the one or more users of the plurality of users that match the criteria (see claim 1 rejection. Also, see risk assessment manager (Figs. 1-2 and related text with pluralities of software components to provide various data needed for a training campaign if queried. For example, par. [0137] discloses “…the security item generator 206 may analyze the employee profiles 118 to identify employees of client Client_1A with a group entry matching…”)).  

 	Regarding claim 39, Hawthorn discloses wherein the one or more processors are further configured to add a second user from the plurality of users to the group based on the second user's interaction to one of the one or more simulated phishing communications, training or an event (see claim 26 rejection).  

 	Regarding claim 40, Hawthorn discloses wherein the one or more processors are further configured to resolve the members of the group responsive to an indication to use the group for the one or more simulated phishing communications (Fig. 7 discloses a campaign can be started by scheduling a date or immediately. See also par. [0134]-[0135] which discloses a campaign may be manually or automatically started. Once a campaign has been started, the security item generator analyze the profile of the 

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/TRI M TRAN/Primary Examiner, Art Unit 2432